NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-1956
                                       ___________

                               GILBERT M. MARTINEZ,
                                            Appellant

                                             v.

                        COMMISSIONER SOCIAL SECURITY
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 5:14-cv-01860)
                      District Judge: Honorable Paul S. Diamond
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   August 19, 2016

             Before: VANASKIE, SCIRICA and FUENTES, Circuit Judges

                            (Opinion filed: October 6, 2016 )
                                     ___________

                                        OPINION*
                                       ___________




PER CURIAM



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Gilbert M. Martinez appeals from an order of the District Court affirming the

Commissioner’s decision to deny Martinez’s claim for supplemental security income.

We will affirm.

       Martinez applied for supplemental social security income on August 31, 2011,

alleging disability starting on August 19, 2011 resulting from arthritis, nerve damage, and

acid reflux. The agency denied the application on January 5, 2012, and Martinez

requested a hearing before an Administrative Law Judge (“ALJ”). After a video hearing

on July 23, 2013, the ALJ determined that Martinez was not disabled pursuant to

§ 1614(a)(3)(A) of the Social Security Act and denied the application for benefits. In its

written opinion of August 15, 2013, the ALJ found that Martinez had a severe

impairment in his right hand resulting from a gunshot wound that Martinez had suffered

as a child. However, considering the record as a whole, the ALJ found that Martinez did

not suffer from rheumatoid arthritis or any other condition that met the criteria for listed

impairments that would render him statutorily disabled. The ALJ also found further that

Martinez had some use of his right hand and had compensated for the impairment to that

hand through the use of his left hand. Consequently, the ALJ found that Martinez was

not disabled and that there were occupations available to him that would require only

partial use of his right hand.

       Martinez appealed. The Appeals Council of the Social Security Administration

declined further review, making the ALJ’s decision the final decision of the

Commissioner of Social Security. Martinez then sought judicial review of the ALJ’s
                                              2
decision. After considering a Magistrate Judge’s report and recommendation and

Martinez’s objections thereto, the District Court affirmed the ALJ’s decision and entered

judgment in favor of the Commissioner. This appeal followed.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. Our review is deferential, as it

is limited to determining whether the ALJ’s decision is supported by substantial

evidence. Brown v. Astrue, 649 F.3d 193, 195 (3d Cir. 2011). Substantial evidence is

“‘more than a mere scintilla,’ and is defined as ‘such relevant evidence as a reasonable

mind might accept as adequate.’” Plummer v. Apfel, 186 F.3d 422, 427 (3d Cir. 1999)

(quoting Ventura v. Shalala, 55 F.3d 900, 901 (3d Cir. 1995)). If substantial evidence

supports the ALJ’s findings of fact, those findings bind us even if we would have settled

the factual inquiry differently. Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999).

       An individual who is disabled, and otherwise eligible based on income and

resources, is entitled to benefits under the Social Security Act. 42 U.S.C. § 1381a. To

establish disability, “a claimant must demonstrate [that] there is some ‘medically

determinable basis for an impairment that prevents him from engaging in any ‘substantial

gainful activity’ for a statutory twelve-month period.’” Plummer, 186 F.3d at 427

(quoting Stunkard v. Sec’y of Health & Human Servs., 841 F.2d 57, 59 (3d Cir. 1988)).

A claimant is unable to engage in any substantial gainful activity “only if his physical or

mental impairment or impairments are of such severity that he is not only unable to do his

previous work but cannot, considering his age, education, and work experience, engage in

any other kind of substantial gainful work which exists in the national economy.” Id. at
                                             3
427-28 (quotation marks omitted). To determine whether a claimant is disabled, the

Social Security Administration considers, in sequence, whether the claimant: (1) is

engaged in substantial gainful activity; (2) has a severe impairment; (3) has an

impairment that is the same as or equivalent to an impairment listed by the

Administration as presumptively precluding any gainful activity; (4) can return to past

relevant work despite the impairment; and (5) is capable of performing other work in the

national economy. 20 C.F.R. § 404.1520; Brewster v. Heckler, 786 F.2d 581, 583-84 (3d

Cir. 1986).

       As noted above, the ALJ found that Martinez had a severe impairment, but not one

that precluded any gainful activity, and that other work was available to Martinez in the

national economy that he could perform despite his impairment. Martinez now argues on

appeal that the ALJ: (1) failed to credit or ignored certain probative evidence; (2) failed

to give sufficient weight to the opinions of Martinez’s treating physician; (3) failed to

expressly consider Martinez’s testimony; (4) failed to weigh the evidence and explain

how contrary evidence was rejected, and (5) failed to consider Martinez’s reports of

subjective pain and specify reasons for rejecting that testimony.

       The administrative record belies these contentions, and we find no fault in the

District Court’s discussion of the ALJ’s decision. We comment briefly on Martinez’s

two main procedural objections that the five separate points named in Martinez’s brief on

appeal comprise.


                                              4
       First, the evidence that Martinez says that the ALJ should have considered was not

part of the administrative record. Martinez attached two documents to his brief before

the District Court that purport to show a diagnosis of rheumatoid arthritis from two of his

treating physicians. Martinez did not present those documents as part of his case before

the ALJ, even though the ALJ invited Martinez to provide additional documentation

following the hearing. Consequently, we may not consider that documentation in our

evaluation of whether substantial evidence supported the ALJ’s decision. See Matthews

v. Apfel, 239 F.3d 589, 593 (3d Cir. 2001). Furthermore, that documentation post-dates

the ALJ’s decision, and Martinez does not explain why he did not provide it earlier.

Consequently, Martinez could not have satisfied the materiality and good-cause

requirements to justify a remand to the ALJ to consider that new evidence. See Szubak v.

Sec’y of Health & Human Servs., 745 F.2d 831, 833 (3d Cir. 1984).

       Second, although Martinez argues that the ALJ overlooked his subjective

complaints, the ALJ’s written opinion in fact considered Martinez’s testimony and found

it not credible to the extent that the medical evidence contradicted it. In over two full

pages of discussion, the ALJ identified potential contradictions within Martinez’s

testimony and medical evidence that was inconsistent with his subjective reports. That

discussion was more than adequate to satisfy the ALJ’s duty to provide explicit reasons

for rejecting Martinez’s subjective contentions. See Burnett v. Comm’r of Soc. Sec.

Admin., 220 F.3d 112, 122 (3d Cir. 2000).


                                              5
       Overall, the record reflects that there is substantial evidence to support the ALJ’s

determination that Martinez’s physical impairments did not match or equal the criteria for

the relevant listed impairments necessary for a finding that Martinez was statutorily

disabled. Although Martinez was able to present certain pieces of evidence that

potentially supported his claim of disability, the ALJ identified “more than a mere

scintilla” of medical and testimonial evidence to contradict Martinez’s potentially

favorable evidence, and carefully explained how each piece of evidence supported the

conclusion that Martinez was not statutorily disabled.

       In addition, there is substantial evidence to support the ALJ’s finding that

Martinez had the residual functional capacity to perform light work subject to some

limitations in light of his impairments. The ALJ cited specific items of medical evidence

and points from Martinez’s testimony to show how Martinez was able to perform basic

tasks in his employment and in his daily life that were reasonably equivalent to light

work that would be available to Martinez in the economy.

       Consequently, we will affirm the decision of the District Court that substantial

evidence supports the ALJ’s conclusion that Martinez was not disabled during the

relevant time period.




                                             6